DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive. 
Regarding the 112 Rejection
Examiner withdraws the previous 112b rejection. However, a new 112 b rejection is raised in the current rejection. Moreover, the examiner suggest the applicant to recite “active power” instead of “initial active power” – see claim objection section. 
Regarding the 103 Rejection
The applicant argues:
“This configuration is the most relevant to claim 16 in that it depicts an operation grid condition that requires a decrease in the real power supplied to the grid (decreases from 706 kW to 67 kW). Applicant acknowledges that a surplus of real power (639 kW) between the generator (706 kW) and the line-side converter 224 (67 kW) is dissipated via the resistor 229. 
However, the generator continues to produce 706 kW of real power. The limitations calling for a (i) second power setpoint applied at the machine-side converter 222 that causes a reduction in the active power from the generator to less than the initial 706 kW value is completely missing. There is no disclosure of a power setpoint change at the machine-side converter 222 that (ii) results in a reduction in the real power from the generator at any reduction rate -- and clearly not at a reduction rate that is less than a reduction rate of the line-side converter 224. The active (real) power output from the generator is not reduced during the transient condition.
Examiner agrees with the applicant regarding Folts’ generator “continues to produce 706 kW” under both transient operations (20% & 60 %). Therefore, the active power from the generator is NOT reduced as required by the claim limitation – 
“reducing the second power setpoint at a second reduction rate to reduce the active power from the generator …”
 results in a reduction in the real power from the generator at any reduction rate (see 112b rejection).
Claim Objections
Claim 1 (line 3 & 16) is objected to because the claim recites “initial active power” and should recite “an active power”. The specification does not recite “an initial” active power. Appropriate correction is required.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16 & 18-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 16, the claim recites limitations that are unclear. In the art, setpoints are not “reduced”, and a setpoint cannot be compared to be “greater” to another setpoint. For instance:
the recitation (3rd limitation) “reducing the first power setpoint at a first reduction rate to reduce the active power from the line-side converter to the electrical grid at a rate corresponding to the first reduction rate”. 
The first power setpoint is a “setpoint” and setpoints are not “reduced”. Therefore, it is unclear how the first power setpoint is reduced. The recitation appears that the active power is reduced and NOT the power setpoint. 
Similarly, the recitation “determining a second power setpoint for the machine-side converter that is greater than the first power setpoint”. 

Moreover, the recitation “at a same time as determining the first power setpoint, determining a second power setpoint for the machine-side converter that is greater than the first power setpoint and results in a torque applied to the generator by the machine-side converter that reduces the active power from the generator to less than the initial active power from the generator”. 
As recited, it is unclear how the “greater” second setpoint for the machine side converter reduces the active power from the generator since setpoints (also refer to “A” above regarding the power “setpoints”). 
Additionally, the claim recites – 
“determining a second power setpoint for the machine-side converter that is greater than the first power setpoint… that reduces the active power from the generator…” (line 13-14); and
“reducing the second power setpoint at a second reduction rate to reduce the active power from the generator” (line 17).
The second power setpoint was “determined” for the machine-side converter. There was no “determination” for ANY power setpoint for the generator. Therefore, it is unclear how the “determined” second power setpoint for the machine-side converter would be reducing active power from the generator “at a second reduction rate” since the “determination” was NOT regarded to the generator (also refer to how the “setpoints” cannot be greater between each setpoint above).
Prior art would be applied as best understood by the examiner.
Claims 18-26 are rejected based on their dependency from Claim 30.
Allowable Subject Matter
Claims 16 & 19-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH ORTEGA/
Examiner, Art Unit 2832 

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832